DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 13-21 are allowable. The restriction requirement of species 4, as set forth in the Office action mailed on 01/28/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-2 and 4 are withdrawn.  Claims 6-8 and 11, directed to species 1-2 and 4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1-11 and 13-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a lead-out portion extending from one end of the coil portion, disposed on the tip, and exposed from the external surface of the body, wherein the lead-out portion has a slit exposed from the external surface of the body, the body has a first surface and a second surface, opposing each other, and a third surface connecting the first and second surfaces to each other, the lead-out portion is exposed from the first and third surfaces of the body,
the exposed surface of the lead-out portion has a first region in contact with the tip, a second region facing the first region, and third and fourth regions, each connecting the first and second regions, facing each other, and a distance between the third and fourth regions is longer in the first region than in the second region as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein first and second lead-out portions extending from ends of the coil portion, disposed on the first and second tips, and exposed from the first and second surfaces of the body, respectively,
wherein the first and second lead-out portions are exposed from a third surface of the body connecting the first and second surfaces, the first lead-out portion has a first slit exposed from one of the first surface or the third surface, and the second lead-out portion has a second slit exposed from one of the second surface or the third surface, the exposed surface of the first lead-out portion has a first region in contact with the first tip, a second region facing the first region, and third and fourth regions, each connecting the first and second regions, facing each other, and a distance between the third and fourth regions is longer in the first region than in the second region as claimed in combination with the remaining limitations of independent claim 16.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a lead-out portion extending from one end of the coil portion, disposed on the tip, and exposed from the external surface of the body, wherein the lead-out portion has a slit exposed from the external surface of the body, wherein the lead-out portion comprises: a lead-out pattern disposed one surface of the tip and connected to the one end of the coil portion; and a dummy pattern disposed on the other surface of the tip to correspond to the lead- out pattern, the slit comprises a first slit in the lead-out pattern and a second slit in the first dummy pattern, and the first slit and the second slit are separated from each other on the basis of the exposed surface of the lead-out portion as claimed in combination with the remaining limitations of independent claim 21.
Claims 2-11, 13-15 and 17-20 are allowed because each claim is directly or indirectly dependent of independent claims 1, 16 or 21.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837